Opinion by
Head, J.,
By a written stipulation filed in the court below it was agreed that this plaintiff, who was injured while riding in an automobile driven by her husband, was not to be charged with contributory negligence, and that if the judgment of this court in the case just disposed of, Thomas Nicholson v. Pittsburg Railways Company, ante, p. 106, should be adverse to the plaintiff *111therein, on the ground only of his contributory negligence, the judgment in favor of this plaintiff should be affirmed. The stipulation still reserved to the company defendant the right to a judgment in its favor if this court would reach the conclusion the evidence disclosed no act of negligence by the defendant.
Whilst it must be conceded the evidence is scant on this subject, we are not prepared to. say the verdict in favor of the plaintiff was without support. In determining whether or not the street car was traveling at an undue rate of speed, some reliance must of necessity be placed on opinion evidence. In the same way, in ascertaining whether or not notice of its approach was given by gong, bell or whistle, negative evidence must be received. In the present case we have testimony of this character on both questions, and whatever might be our own view as to the weight of the evidence, we cannot say the case should have been withdrawn from the jury on the ground there was nothing to support a verdict for the plaintiff. Under the terms of the stipulation referred to we dismiss the assignment of error in this case and affirm the judgment.
Judgment affirmed.